Citation Nr: 0612569	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  96-15 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel





INTRODUCTION

The veteran served on active duty from March 1973 until he 
retired in December 1994.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the benefit sought on appeal.  The Board 
considered this appeal in June 2005 and determined that 
additional development was required.  As such, the claim 
remaining here on appeal was remanded.  Unfortunately, the 
development is inadequate and the appeal must be remanded 
pursuant to Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The record shows that the Board meticulously set out the 
state of the evidence with respect to the veteran's claim of 
entitlement to service connection for a cervical spine 
disability in its June 2005 remand and ordered that a 
physical examination be conducted in conjunction with a 
review of the medical evidence to determine if the veteran's 
current cervical spine disability was causally attributable 
to his lengthy period of service.  The Board advised that a 
"complete explanation" of any opinion rendered was 
essential.

The veteran underwent VA examination in July 2005 and related 
that he had been in motor vehicle accidents prior to his 
twenty-one year period of active duty, that he had complaints 
of neck pain beginning in 1980, and that he continued to have 
severe pain and limited motion since that time.  The examiner 
noted only one complaint of neck pain during service in 1984 
and made no comment whatsoever about magnetic resonance 
imaging (MRI) findings showing disc disease seventeen months 
after discharge from service.  The examiner simply stated 
that the veteran had a history of neck pain that was not 
causally related to his service, that it was more likely than 
not that the neck pain related to previous motor vehicle 
accidents and advancing age.  There is absolutely no 
explanation how the veteran could have a current disability 
that began prior to service that is in no way related to his 
lengthy period of service.  Additionally, there is no 
discussion of the post-service findings of disc disease.  
Thus, the Board finds that the opinion lacks the "complete 
explanation" ordered.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the VA Secretary a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as "the 
head of the Department."  See 38 U.S.C.A. § 303. 
Additionally, the Court stated that where the remand orders 
of the Board or the Court are not complied with, the Board 
itself errs in failing to ensure compliance.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Therefore, this matter is remanded for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 
2006), such that the letter includes 
information concerning disability ratings 
and effective dates for the award of 
benefits.

2.  The veteran's claims folder should be 
returned to the VA physician who examined 
the veteran in July 2005, if available.  
If the physician is not available and/or 
if she determines that additional 
examination is required, schedule such 
examination.

The examiner should review the veteran's 
claims folder and render all appropriate 
diagnoses with respect to the cervical 
spine.  The examiner should specifically 
comment on (1) the veteran's pre-service 
history of motor vehicle accidents with 
no finding of disability upon entry into 
service, (2) the veteran's complaints of 
neck pain during service, and (3) the 
finding of disc disease upon MRI in May 
1996.  The examiner should state whether 
it is at least as likely as not that any 
currently diagnosed cervical spine 
disability began during service.  If it 
is determined that a cervical spine 
disability began prior to service, as 
suggested by finding that current 
disability was due to pre-service motor 
vehicle accidents, the examiner must 
state whether the veteran's in-service 
complaints reflect an aggravation of the 
pre-existing condition or a natural 
progression of the pre-existing 
condition.

All opinions rendered must be supported 
by complete rationale.

3.  After any additional indicated 
development, the case should be reviewed 
on the basis of the additional evidence.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to cure a procedural defect and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





